Citation Nr: 1015486	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
bilateral cataracts.

2.	Entitlement to service connection for a panic disorder 
with agoraphobia.

3.	Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to 
June 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran testified before the undersigned Veterans Law 
Judge at a February 2010 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for a panic 
disorder and sleep apnea are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a July 28, 2009, statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of 
the issue of entitlement to an initial compensable evaluation 
for bilateral cataracts.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an initial 
compensable evaluation for bilateral cataracts.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2009).  The appellant has withdrawn the 
issue of entitlement to an initial compensable evaluation for 
bilateral cataracts; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue and the appeal is dismissed.


ORDER

The issue of entitlement to an initial compensable evaluation 
for bilateral cataracts is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for 
sleep apnea and a panic disorder with agoraphobia.  With 
respect to the issue of service connection for sleep apnea, 
the Board observes the Veteran was provided a VA contract 
examination in March 2007.  While the March 2007 examiner 
noted a history of sleep apnea as demonstrated by sleep study 
findings and treatment history, no etiological opinion was 
rendered with respect to whether the Veteran's current sleep 
apnea is related to his period of active service.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
currently diagnosed sleep apnea is etiologically related to 
his active service.

With respect to the issue of service connection for a panic 
disorder and agoraphobia, the Veteran testified at the 
February 2010 Board hearing that he received treatment for 
this disorder at Portsmouth Naval Hospital (now the Naval 
Medical Center Portsmouth).  The Board observes no attempt 
has been made to retrieve these records.  As such, on remand, 
these records should be obtained and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.	Request from the Naval Medical Center 
Portsmouth all records related to the 
Veteran's treatment for a panic 
disorder, or any other acquired 
psychiatric disorder.  The Board notes 
the Veteran has asserted he received 
treatment at this facility both during 
his period of active service as well as 
following service discharge.  Efforts 
to obtain the foregoing records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

2.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his currently diagnosed sleep apnea.  
The claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
sleep apnea is etiologically related to 
the Veteran's active military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.	If, and only if, records obtained in 
relation to instruction (1) above 
indicate the Veteran received treatment 
for a psychiatric disorder in service, 
schedule the Veteran for a VA 
examination to ascertain the etiology 
of his currently diagnosed panic 
disorder with agoraphobia.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
psychiatric disorder, to include panic 
disorder with agoraphobia, is 
etiologically related to the Veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


